Citation Nr: 0004459	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  98-19 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a malignant brain 
tumor for purposes of accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death including on the basis of exposure to Agent 
Orange.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to May 
1952 and from July 1954 to January 1971.  He died in June 
1996 and the appellant is his widow.  

The appeal arises from the October 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, in pertinent part, denying 
entitlement to service connection for the cause of the 
veteran's death as a result of exposure to Agent Orange. 

In the course of appeal the appellant testified at a video 
conference hearing in August 1999 before the undersigned 
member of the Board.  A transcript of that hearing is 
included in the claims folder.  The first issue noted on the 
title page of this decision precipitates the remand which 
follows.

In connection with the August 1999 Board hearing the 
appellant submitted a newspaper article written in German.  
The Board thereafter had this article translated into 
English.  The newspaper article and the translation are now 
in the claims folder.  





REMAND


The death certificate shows that the veteran died in June 
1996, at age 64, from anaplastic astrocytoma (malignant brain 
tumor).  The death certificate indicates that the veteran 
died at home.  An autopsy was not performed.  At the time of 
the veteran's death and during his lifetime, service 
connection was not in effect for any disability.  

The veteran's service form DD 214 for the service period from 
February 1967 to January 1971 indicates that the veteran 
completed in excess of one year and six months of service in 
Vietnam.  That form also indicates that the veteran service 
in the Army Special Forces, and received  awards and 
decorations including the Vietnam Service Medal, the Bronze 
Star Medal with "V" device, and the Combat Infantry Badge.  
He was also awarded the Republic of Vietnam Cross of 
Gallantry with Palm by the government of South Vietnam.  

The veteran's service medical records, including a service 
retirement examination in January 1971, are negative for 
findings of cancer.  

The first symptoms of a disorder affecting the brain in post-
service medical records within the claims folder are dated in 
November and December, 1993, records of examination and 
treatment for episodes of amaurosis fugax about that time.  
The brain tumor causing death was subsequently clinically 
identified in 1995 as an anaplastic astrocytoma.  

Both issues noted on the title page of this decision are 
inextricably intertwined.  During the veteran's lifetime he 
had appealed a September 1995 statement of the case denying 
service connection for a brain tumor.  He was accorded an RO 
hearing on this issue before a hearing officer in January 
1996.  He was then too ill to appear at the hearing but his 
wife (the current appellant) appeared and testified on his 
behalf.  Subsequent Supplemental Statements of the Case were 
issued to the veteran in February 1996 and March 1996.  

In July 1996, after the veteran's death, the appellant filed 
a claim for service connection for the cause of the veteran's 
death.  It was filed on a multipurpose form (VA Form 21-534) 
also indicating that there was a claim for accrued benefits.  
In October 1996 an RO rating action denied service connection 
for the cause of the veteran's death based on herbicide 
exposure.  The appellant was notified of the determination by 
a letter dated October 22, 1996, which also advised that 
accrued benefits were denied.  In September 1997 she filed a 
timely notice of disagreement as to the October 1996 RO 
decision.  This was a notice of disagreement as to the issue 
of entitlement to service connection for a malignant brain 
tumor for purposes of accrued benefits.  The RO has not 
furnished the appellant a statement of the case as to this 
accrued benefits issue.  In view of the fact that both issues 
are inextricably intertwined, the Board cannot decide the 
issue involving service connection for the cause of the 
veteran's death until the accrued benefits issue is in proper 
posture for appellate consideration.  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court) has 
held that a claim which is inextricably-intertwined with 
another claim which remains undecided and pending before the 
VA must be adjudicated prior to a final order on the pending 
claim, so as to avoid piecemeal adjudication.  Harris v. 
Derwinski, 1 Vet.App. 180, 183 (1991).  Regarding the 
appellant's notice of disagreement with the RO decision on 
her claim of entitlement to accrued benefits, the Court has 
held that in situations such as this the Board should remand, 
rather than refer, the matter to the RO for the issuance of a 
SOC.  See, e.g., Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999)  

With respect to both the claim for service connection for a 
malignant brain tumor for purposes of accrued benefits, and 
the claim for service connection for the cause of the 
veteran's death including on the basis of agent orange 
exposure, the appellant contends that the malignant brain 
tumor, which caused the veteran's death, was due to the 
veteran's exposure to Agent Orange in service.  With respect 
to such claims for service connection for a disorder as due 
to exposure to Agent Orange in service, the Board notes that 
a veteran who, during active service, served in the Republic 
of  Vietnam during the Vietnam era, and has a disease listed 
at 38 C.F.R.  § 3.309(e) (1999), shall be presumed to have 
been exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that he was not 
exposed to any such agent during service.  Diseases or 
disorders which have been positively associated with Agent 
Orange include soft tissue sarcomas, such as malignant 
schwannomas.  Anaplastic astrocytoma is not such a disease 
entitled to the presumption, pursuant to the regulation.  
Here exposure to Agent Orange during service is established 
by the nature of the veteran's duties while in Vietnam, as 
supported by service records establishing combat service and 
statements by fellow soldiers.  38 U.S.C.A. § 1154(b) (West 
1991); McCartt v. West, 12 Vet.App. 164 (1999).

In the case of Combee v. Brown, 34 F. 3d 1039 (Fed Cir. 
1994), the U.S. Court of Appeals for the Federal Circuit 
found that, under the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, a claimant was not precluded from 
presenting proof of direct service connection between a 
disorder and exposure even if the disability in question was 
not among statutorily-enumerated disorders which were 
presumed to be service related, the presumption not being the 
sole method for showing causation.  See also McCartt.  Hence, 
a claimant may establish service connection for anaplastic 
astrocytoma by presenting evidence which shows that it was as 
likely as not that the disorder was caused by inservice Agent 
Orange exposure.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, upon 
remand, the appellant is to be afforded the opportunity to 
submit medical evidence establishing a causal link between 
her husband's exposure to Agent Orange in service, and the 
malignant brain tumor which caused his death.  

On remand, in the interest of administrative efficiency, the 
RO should reexamine these two claims to determine whether 
further development or review is warranted.  If no further 
preliminary action is required, or when it is completed, the 
RO should prepare a Statement of the Case in accordance with 
38 C.F.R. § 19.29, unless the matter is resolved by granting 
the benefits sought on appeal, or the notice of disagreement 
on the accrued benefits issue is withdrawn.  See 38 C.F.R. 
§ 19.26 (1999).  The appellant should also be provided the 
opportunity for a hearing on these matters.  If, and only if, 
a timely substantive appeal is received on the accrued 
benefits claim, should the accrued benefits claim thereafter 
be certified to the Board for appellate review.  See 
38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.302(b) (1999).

The case is REMANDED to the RO for the following development:

1.  The RO should appropriately contact 
the appellant and her representative, 
provide a letter explaining the 
application of Combee to the appellant's 
claims, and afford them the opportunity 
to submit a medical opinion to the 
effect that the veteran's inservice 
exposure to Agent Orange caused the 
veteran's anaplastic astrocytoma, or 
otherwise contributed to the cause of 
the veteran's death.  They should also 
be afforded the opportunity of an 
additional personal hearing addressing 
the appellant's claims, if such hearing 
is desired.
 
2.  If a medical statement is received 
addressing a causal link between Agent 
Orange exposure and either the veteran's 
anaplastic astrocytoma or his death, 
then the RO should complete all other 
appropriate development, including 
obtaining a medical opinion by a VA 
oncologist, if so indicated.  

3.  Thereafter, the RO should issue a 
Statement of the Case on the issue of 
entitlement to service connection for a 
malignant brain tumor for purposes of 
accrued benefits.  The appellant and her 
representative are to be advised that 
they have sixty days from the date of 
mailing of the Statement of the Case to 
submit a substantive appeal as to that 
issue.  

5.  Whether or not the appellant or her 
representative timely files a 
substantive appeal as to the accrued 
benefits issue, if additional pertinent 
evidence has been submitted regarding 
the issue of entitlement to service 
connection for the cause of the 
veteran's death, the RO should 
readjudicate the claim.  If the 
determination remains adverse to the 
appellant, she and her representative 
should be provided a Supplemental 
Statement of the Case which includes a 
summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and the reasons 
for the decision.  They should be 
afforded the applicable time to respond. 

6.  If the appellant or her 
representative files a timely 
substantive appeal as to the accrued 
benefits issue, then that issue is to be 
returned to the Board and certified for 
appellate consideration.  Regardless of 
that outcome, the case is to be returned 
to the Board for adjudication of the 
issue of entitlement to service 
connection for the cause of the 
veteran's death, including on the basis 
of exposure to Agent Orange.  

The purpose of this remand is to ensure due process of law 
and to comply with a precedent decision of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


